Dissenting Opinion by
Mr. Justice Cohen:
I must dissent.
Even though it was clearly pointed out at argument that Youngstown Sheet and Tube Co. v. Sawyer, 343 U. S. 579, is no authority for and has no application to the majority’s position, since the seizure in the Youngstown case was by executive order and hence different from the case before us where the receivership was decreed by a properly established judicial tribunal, the majority still persists in citing the Youngstown case as precedent — which to me it most certainly is not.
I would affirm the lower court’s determination that a receiver was necessary to prevent waste since the City of Philadelphia has over $200,000,000 invested in the P.T.C.; and further, because I am certain that the receiver whom the court had appointed would have been able to terminate the labor dispute.